UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 22, 2012 Oilsands Quest Inc. (Exact name of registrant as specified in its charter) Colorado 001-32994 98-0461154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1333 - 8th Street SW Calgary, Alberta, Canada T2R 1M6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (403)263-1623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry Into Material Definitive Agreement. This Form 8-K/A is being filed solely to correct two typographical errors in Item 1.01 of the Form 8-K we filed on February 28, 2012 (the “February 28 Report”) with the U.S. Securities and Exchange Commission. Item 1.01 of the February 28 Report incorrectly stated that the Court approved the PSA on February 22, 2011.The Court approved the PSA on February 22, 2012. The February 28 Report also incorrectly stated that the PSA is expected to close on or before March 23, 2012. Given the termination of the PSA on February 27, 2012, as reported in the February 28 Report, the PSA is no longer expected to close on March 23, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 29, 2012 Oilsands Quest Inc. (Registrant) /s/ Garth Wong Name: Garth Wong Title: President and Chief Executive Officer
